Citation Nr: 1139160	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-03 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether the appellant is entitled to VA benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam Veteran.  


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975.  The claimant is the Veteran's natural child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 decision by the RO.

In June 2007, the Board provided notice to the claimant that it was required to suspend action on the case to await guidance from the Department of Veterans Affairs General Counsel as to cases affected by the decision issued by the United States Court of Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  

In January 2009, the stay was lifted, and the Board will proceed with adjudication of the appeal.  



FINDINGS OF FACT

1.  The appellant is the biological child of the Veteran and has been diagnosed as having myelodysplasia with balder dysfunction, a form of spina bifida.  

2.  The Veteran is shown to have served aboard a ship in the waters offshore of the Republic of Vietnam, but such service did not involve duty or visitation in the Republic of Vietnam. 



CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam Veteran have not been met.  38 U.S.C.A. §§ 1805, 5107 (West 2002); 38 C.F.R. § 3.814 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2008), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and evidence the claimant is expected to provide.  

In this case, in letters dated in February 2005 and March 2009, the RO notified the appellant what the evidence must show to establish entitlement for spina bifida benefits.  

The RO provided the regulatory definition of Vietnam Veteran explaining that service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam during a particular period. 

During the pendency of this appeal, in March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) include notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  
        
In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate his spina bifida claim, but he was not provided with notice of the type of evidence necessary to establish a 
particular level of disability or effective date for the award of benefits.  

Despite the inadequate notice on these latter two elements, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  

In that regard, as the Board concludes below that the appellant's claim for spina bifida benefits must be denied as there is no legal basis for entitlement, any questions as to the appropriate disability level or effective date to be assigned are therefore rendered moot.  

As to the duty to assist, the Veteran's DD Form 214 is of record, and the RO requested information from the National Personnel Records Center (NPRC) pertaining to whether the Veteran had service in the Republic of Vietnam.  

The record contains evidence sufficient to establish that the appellant has been diagnosed as having spina bifida and that he is the biological child of the Veteran.  In light of this evidence, a VA examination is not necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

As VA as fulfilled the duty to notify and assist, the Board finds that it can consider the merits of this appeal without prejudice to the appellant.  Bernard, 4 Vet. App. at 394.  

According to the Veteran's DD Form 214, Report of Separation from Active Duty, he served on active duty in the Navy from November 1972 to October 1975.  He served as an engine mechanic aboard the USS MOBILE (LKA-115) from February 14, 1973, to October 29, 1975, and was awarded the Vietnam Service Medal.  

NPRC reported that the USS MOBILE was in the official waters of the Republic of Vietnam from July 23, 1970, to July 15, 1972.  

NPRC stated that the Veteran therefore had no in-country service in the Republic of Vietnam, as his service dates aboard the USS MOBILE were after the ship's tour of duty in the offshore waters of the Republic of Vietnam.  

Later, the deck records were obtained and showed that the USS MOBILE participated in Operation FREQUENT WIND and was stationed from April 19, 1975, to May 2, 1975, in a holding area in the South China Sea, east of Saigon, when the Veteran was on board and received many refugees via helicopter from the mainland.

A birth certificate shows the appellant was born to the Veteran and his spouse on March 29, 1983.  The private medical records show that, as an infant, the appellant was diagnosed as having a myelomeningocele, and was later diagnosed with myelodysplasia with bladder dysfunction.  He has required multiple surgeries for treatment of this disability, and currently requires the use of a wheelchair for ambulation.  

Chapter 18 of title 38, United States Code, authorizes health care, vocational training and rehabilitation, and a monetary allowance for individuals who are the natural children of Vietnam Veterans and who suffer from spina bifida.  The term 
spina bifida is generally considered to encompass three main conditions:  spina bifida occulta; meningocele; and myelomeningocele.  See VAOPGCPREC 5-99.  Chapter 18 applies with respect to all forms and manifestations of spina bifida 
except spina bifida occulta.  See 38 C.F.R. § 3.814(c)(3).  

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam Veteran.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.  

Within the meaning of this law, the term "Vietnam Veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include
service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Pursuant to 38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814, benefits are payable only for an individual who has been determined to be suffering from spina bifida and who is the biological child of a Vietnam Veteran.  

In this case, the evidence of record clearly shows that the appellant has been diagnosed as having spina bifida and is the Veteran's biological son.  However, in order to warrant entitlement to benefits under 38 U.S.C.A. § 1805, however, it must be shown that his father is a "Vietnam Veteran" as defined by 38 C.F.R. § 3.814(c)(1).  

As noted, "Vietnam Veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).  

Although the Veteran served aboard a ship that was stationed in the waters offshore the Republic of Vietnam during the Vietnam era, the record contains no indication that this instance of service involved duty or visitation in the Republic of Vietnam.  The claimant relies particularly on the fact that the Veteran received the Vietnam Service Medal, as evidence that his father meets the definition of a Vietnam Veteran, and that he should therefore be entitled to benefits under 38 U.S.C.A. § 1805.   

However,  in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 3.307(a)(6)(iii) requires a Veteran to have set foot within land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection.  

As noted, while the Veteran participated in Operation FREQUENT WIND, which took place in the offshore waters of Vietnam in April and May of 1975, there is simply no indication that he, or anyone else from his ship participating in that operation, set foot in the Republic of Vietnam.  

In fact, the Board notes that, as this was an evacuation effort and many of the evacuees were received via helicopters that were then pushed over the side of the boat as they could not be returned to Vietnam, it would inconsistent with the mission of the Operation that anyone from the USS MOBILE would have set foot in Vietnam during that Operation.  As noted, while the USS MOBILE was in Vietnam from July 1970 to July 1972, the claimaint's father did not join the service until November 1972 or join the crew of the USS MOBILE until February 1973, making it impossible for him to set foot in the Republic of Vietnam during the ship's earlier service.

Because the definition of service in the Republic of Vietnam in 38 C.F.R. § 3.814(c) is the same as that in 38 C.F.R. § 3.307(a)(6)(iii), the Board must find that the Veteran is not a "Vietnam Veteran" within the meaning of the applicable 
law and regulation.  

The Board therefore concludes that the appellant is not legally entitled to benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam Veteran.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.  

In reaching this decision, the Board has considered the contentions of the appellant to the effect that the Veteran received the Vietnam Service Medal, and that the benefit of the doubt doctrine should be applied to his claim.  

The Board is very sympathetic to the appellant's disability, but is nonetheless bound by the applicable law governing entitlement to VA benefits, as enacted by Congress, as well as the regulations promulgated by VA.  As set forth, these legal criteria mandate that a child with spina bifida must be the child of a Vietnam Veteran and do not allow for any flexibility in defining a Vietnam Veteran.  

In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to state a claim upon which relief can be granted).  As such, the Board has no legal authority to grant the appellant's claim for benefits under 38 U.S.C.A. § 1805. 


ORDER

The appellant's claim for VA benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam Veteran is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


